   Case: 4:20-cr-00138-RLW Doc. #: 2 Filed: 02/27/20 Page: 1 of 3 PageID #: 6




                               UNITED STATES DISTRICT COURT                         . FILED
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                              fEB 2 7 20?Q
                                                                                  u. s. DISTRICT c~o~~T.
UNITED STATES OF AMERICA,                                                       EASTERN OISTRIC 1 ,w ~.O
     '                         '                                                         ST. LOUIS
                                                    )
                                   Plaintiff,       )
                v.                                  )   /




TAMARA BELOSI,
                                                    )
                                                    )
                                                            4:20CR138 RLW/NAB
                                                    )
                                   Defendant.       )
                                                    )


                                                INDICTMENT

THE GRAND JURY CHARGES THAT: -

                                              COUNT ONE
                                   [Use of Unauthorized Access Device]

         From in or about January 1, 2018 through in or about December 31, 2018, in the Eastern

District of Missouri, the defendant,

                                           TAMARA BELOSI,

knowingly and with intent to defraud, used an unauthorized access device end.i.rlg in**** ****

**** 5978 and lawfully issued to "TLVA," and by such conduct, obtained property in an amount

exceeding $1,000, in that the defendant used her employer's corporate credit card, without the

authorization or knowledge of her employer, to obtain over $45,000 in personal items, said use

affecting interstate and foreign commerce, in that the access device was issued by Citibank, a

financial institution involved in interstate or foreign commerce, all in violation of 18 U.S.C. §

1029(a)(2) and (c)(l)(A)(i).
   Case: 4:20-cr-00138-RLW Doc. #: 2 Filed: 02/27/20 Page: 2 of 3 PageID #: 7




                                         COUNT TWO
                               [Use of Unauthorized Access Device]

       From in or about January 1, 2017 through in or about December 31, 2017, in the Eastern

District of Missouri, the defendant,

                                       TAMARA BELOSI,

lmowingly and with intent to defraud, used an unauthorized access device ending in**** ****

**** 0012 and lawfully issued to "TLVA," and by such conduct, obtained property in an amount ·

exceeding $1,000, in that the defendant used her employer's corporate credit card, without the

authorization pr lmowledge of her employer, to obtain over $8,000 in personal items, said use

affecting interstate and foreign commerce, in that the access device was issued by Citibank, a

financial institution involved in interstate or foreign commerce, all in violation of 18 U.S.C. §

1029(a)(2) and (c)(l)(A)(i).

                                        COUNT THREE
                               [Use of Unauthorized Access Device]

       From in or about January 1, 2017 through in or about December 31, 2017, in the Eastern

District of Missouri, the defendant,

                                       TAMARA BELOSI,

lmowingly and with intent to defraud, used an unauthorized access device ending in**** ****

**** 1026 and lawfully issued to ''TLVA," and by such conduct, obtained property in an amount

exceeding $1,000, in that the defendant used her employer's corporate credit card, without

authorization and without ·the lmowledge of her employer, to obtain over $31,000 in personal

items, said use affecting interstate and foreign commerce, in that the access device was issued by




                                                2
   Case: 4:20-cr-00138-RLW Doc. #: 2 Filed: 02/27/20 Page: 3 of 3 PageID #: 8




Synchrony Bank, a financial institution involved in interstate or foreign commerce, all in violation

of 18 :U.S.C. § 1029(a)(2) and (c)(l)(A)(i).



Dated:                                           A TRUE BILL



                                                 FOREPERSON


JEFFREY B. JENSEN


UE1E
GWENDOLYNE.CARROLL
Assistant United· States Attorney




                                                3
